
	
		110th CONGRESS
		1st Session
		S. CON. RES. 53
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Condemning the kidnapping and hostage-taking
		  of 3 United States citizens for over 4 years by the Revolutionary Armed Forces
		  of Colombia (FARC), and demanding their immediate and unconditional
		  release.
	
	
		Whereas
			 the Revolutionary Armed Forces of Colombia (FARC) is designated as a foreign
			 terrorist organization by the Department of State;
		Whereas
			 the FARC utilizes kidnappings for ransom, extortion, and the drug trade to
			 finance its activities;
		Whereas
			 the FARC has consistently committed atrocities against citizens of both
			 Colombia and the United States, kidnapped at least 36 United States citizens
			 since 1980, and killed 10 United States citizens;
		Whereas
			 an aircraft carrying United States citizens crashed over territory controlled
			 by the FARC on February 13, 2003;
		Whereas
			 Keith Stansell, Thomas Howes, and Marc Gonsalves, 3 United States citizens on
			 the aircraft, were taken hostage by the FARC on February 13, 2003;
		Whereas
			 the FARC murdered Tom Janis, another United States citizen on the downed
			 aircraft;
		Whereas
			 3 United States citizens on a subsequent search mission also lost their
			 lives;
		Whereas
			 the 3 hostages were last shown alive in a videotape seized by the Government of
			 Colombia and aired on November 30, 2007;
		Whereas
			 a police officer from Colombia who escaped from the FARC in April 2007 claims
			 he saw the 3 United States hostages alive in April 2007;
		Whereas
			 at least 50 FARC leaders have been indicted in the United States for drug
			 trafficking; and
		Whereas
			 Ricardo Palmera, the most senior FARC leader to be tried in the United States,
			 was convicted of conspiring to take the United States citizens hostage in
			 Colombia: Now, therefore, be it
		
	
		That Congress—
			(1)condemns the kidnappings of Keith Stansell,
			 Thomas Howes, and Marc Gonsalves by the Revolutionary Armed Forces of Colombia
			 (FARC) and calls for their immediate and unconditional release;
			(2)condemns the FARC for holding these
			 hostages for more than 4 years and demands to know their health and
			 status;
			(3)condemns the FARC for the murder of Tom
			 Janis;
			(4)condemns the FARC for its use of kidnapping
			 for ransom, extortion, and drug trafficking and for supporting and spreading
			 terror within Colombia;
			(5)expresses sympathy to the relatives of the
			 hostages who have been unsure of the fates of their family members for more
			 than 4 years;
			(6)reconfirms that the United States
			 Government does not make concessions to terrorists; and
			(7)reiterates that the United States
			 Government supports efforts to secure the safe return of the hostages to the
			 United States.
			
	
		
			Passed the Senate December 19 (legislative day, December 18),
			 2007.
			
			Secretary
		
	
	
	
